ORDER

On December 16, 2005 the court issued an order allowing Lourdes T. Católico (“Católico”) 21 days to show cause why this appeal should not be dismissed as not timely. Católico requested an extension of time to respond or obtain counsel. An extension of time until March 2, 2006 was granted for Católico or counsel to file an entry of appearance and respond to the show cause order. Católico has failed to comply with the orders.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) This appeal is dismissed.
(2) Each side shall bear its own costs.